UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6975



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


SCOTT MATTINGLY,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-97-241-A, CA-00-80-AM)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott Mattingly, Appellant Pro Se. Gavin Alexander Corn, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scott Mattingly seeks to appeal the district court’s order

granting in part and denying in part his motion filed under 28

U.S.C.A. § 2255 (West Supp. 2000).       We have reviewed the record and

the district court’s opinion and find no reversible error.          Ac-

cordingly, we deny a certificate of appealability, deny Mattingly’s

“Notice Motion,” and dismiss the appeal substantially on the

reasoning of the district court.*       United States v. Mattingly, Nos.

CR-97-241-A; CA-00-80-AM (E.D. Va. filed Apr. 12, 2001; entered

Apr. 13, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                              DISMISSED




     *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review.    Accordingly, Appellant’s Apprendi
claim is not cognizable.


                                    2